      Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 1 of 9



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15
     NIANTIC, INC., a Delaware corporation,           Case No. 19-cv-03425-JST
16
                            Plaintiff,                NIANTIC, INC.’S NOTICE OF MOTION
17                                                    AND MOTION TO SERVE DEFENDANTS
            v.                                        APPHAVEN AND RAJESHWAR
18                                                    GHODERAO VIA ALTERNATIVE
     GLOBAL++, an unincorporated                      MEANS, OR, ALTERNATIVELY,
19   association; IT HAVEN INC., a foreign            MOTION FOR EXTENSION OF TIME TO
     corporation; HLP TECH, LLC, a Missouri           COMPLETE SERVICE
20   limited liability company; RYAN HUNT,            Date:            October 7, 2020
     a.k.a. “ELLIOTROBOT,” an individual;             Hearing Time:    2:00 p.m.
21
     MATTHEW JOHNSON, an individual;                  Courtroom:       6, 2nd Floor
22   MATTHEW RAGNARSON, an individual;                Judge:           Hon. Jon S. Tigar
     MANDY JOHNSON, an individual;
23   MANDY LOMBARDO, an individual;
     ALEN HUNDUR, a.k.a. “IOS N00B,” an
24   individual; APPHAVEN, an unincorporated
     association; RAJESHWAR GHODERAO,
25
     an individual; and DOES 1-20,
26
            Defendants.
27

28


                                                             MOTION FOR ALTERNATIVE SERVICE
                                                                         Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 2 of 9



 1                              NOTICE OF MOTION AND MOTION
 2   TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that plaintiff Niantic, Inc. (“Niantic”) will and hereby does
 4   move the Court for leave to serve defendants AppHaven and Rajeshwar Ghoderao via alternative
 5   means pursuant to Federal Rule of Civil Procedure 4(f)(3). Alternatively, Niantic will and hereby
 6   does move the Court to extend Niantic’s deadline to serve defendants AppHaven and Ghoderao
 7   up to and including the time required to complete service on AppHaven and Ghoderao using the
 8   procedures required by the Hague Convention on Service Abroad of Judicial and Extrajudicial
 9   Documents in Civil and Commercial Matters.
10          Niantic’s motion is based on this Notice of Motion and Motion; the accompanying
11   Memorandum of Points and Authorities; all pleadings and papers on file in this action; and such
12   other and further matters as the Court may consider.
13
      DATED: August 31, 2020                           PERKINS COIE LLP
14

15                                                     By:    /s/ Ryan Spear
                                                             Ryan Spear
16                                                           RSpear@perkinscoie.com
17                                                     Attorneys for Plaintiff Niantic, Inc.
18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                                               MOTION FOR ALTERNATIVE SERVICE
                                                                           Case No. 19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 3 of 9



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                        I.      INTRODUCTION
 3          Niantic’s first amended complaint names as defendants AppHaven and Rajeshwar

 4   Ghoderao (the “AppHaven Defendants”), among others. See Dkt. 101 ¶¶ 39-41, 170-245.

 5   AppHaven is an unincorporated association of hackers based in India. See id. ¶ 39. Ghoderao is

 6   an agent of AppHaven who directs and controls the activities of AppHaven. See id. ¶¶ 40-41. The

 7   AppHaven Defendants have ignored Niantic’s repeated efforts to contact them about this case.

 8   Niantic therefore respectfully requests that this Court issue an order authorizing Niantic to serve

 9   the AppHaven Defendants by sending email messages attaching all required documents to

10   rajeshwar.ghoderao@gmail.com, rajeshwar@alturacs.in, rajeshwar_n@hotmail.com,

11   aspiresoftware130418@gmail.com, toonsnow.io@gmail.com, sales@alturaapps.com, and

12   maddy.m0101@yahoo.com. That alternative form of service is permitted by Federal Rule of Civil

13   Procedure (“Rule”) 4(f)(3) and reasonably calculated to give the AppHaven Defendants fair

14   notice of this lawsuit. Alternatively, if the Court declines to permit alternative service, Niantic

15   respectfully requests that the Court extend Niantic’s deadline to serve the AppHaven Defendants

16   up to and including the time required to complete service on the AppHaven Defendants using the

17   procedures prescribed by the Hague Convention on Service Abroad of Judicial and Extrajudicial

18   Documents in Civil and Commercial Matters (“Hague Convention”). 1

19                                         II.    BACKGROUND
20          Niantic seeks injunctive and monetary relief arising from the AppHaven Defendants’
21   development, advertising, use, and distribution of the Cheating Programs—hacked versions of
22   Niantic’s games that allow users to cheat in Niantic’s games. As set forth in Niantic’s first
23   amended complaint, the AppHaven Defendants distributed the Cheating Programs through a
24   stand-alone mobile application and other online channels. See Dkt. 101 ¶¶ 72, 173, 176, 179.
25
     1
       As the Court knows, Niantic and the named defendants Global++, IT Haven Inc., HLP Tech,
26   LLC, Ryan Hunt, Matthew Johnson, and Alen Hundur have been diligently discussing a potential
     resolution of Niantic’s claims against those defendants. Those efforts continue and are not
27   affected by this motion, which seeks relief only with respect to the AppHaven Defendants. The
     AppHaven Defendants have not responded to any of Niantic’s efforts to contact them and have
28   not participated in any way in the parties’ efforts to resolve this matter.
                                                      -3-
                                                                   MOTION FOR ALTERNATIVE SERVICE
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 4 of 9



 1   In addition or alternatively, Niantic alleges that the AppHaven Defendants conspired with others

 2   to create, distribute, advertise, and profit from the Cheating Programs; knowingly, intentionally,

 3   and materially contributed to and induced that unlawful conduct; and/or failed to exercise their

 4   right and ability to stop that unlawful conduct. See id. ¶¶ 39-40, 185-204.

 5          On October 25, 2019, Niantic issued a third-party subpoena to GoDaddy, a domain name

 6   registrar, seeking documents related to the domain names AppHaven.org and AppHaven.me —

 7   both of which were used by AppHaven to distribute the Cheating Programs. See Declaration of

 8   Ellie Chapman (“Chapman Decl.”) ¶ 5, Ex. A. Documents produced by GoDaddy in response to

 9   Niantic’s subpoena show that Ghoderao is the “shopper” (or registrant) for AppHaven.org and

10   AppHaven.me, and that Ghoderao resides at A 14 Bhelke Residency, Pune, in India. See

11   Chapman Decl. ¶ 6. In addition, those documents show that Ghoderao uses the email addresses

12   rajeshwar.ghoderao@gmail.com and rajeshwar@alturacs.in. Id.

13          Niantic also issued third-party subpoenas to Google (seeking information related to

14   Ghoderao’s use of Google’s email service, Gmail) and to PayPal (seeking information related to

15   certain PayPal accounts receiving payments for use of the Cheating Programs). See id. ¶¶ 7-10,

16   Exs. B (Google subpoena), C (Google subpoena), D (PayPal subpoena). Documents produced by

17   Google show that Ghoderao uses the following email addresses: rajeshwar_n@hotmail.com,

18   toonsnow.io@gmail.com, sales@alturaapps.com, and maddy.m0101@yahoo.com. See Chapman

19   Decl. ¶ 8. Documents produced by PayPal show that Ghoderao used a PayPal account associated

20   with the email address aspiresoftware130418@gmail.com. See id. ¶ 10. For purposes of this

21   motion, Niantic refers to the seven email addresses identified above as the “AppHaven Email

22   Addresses.”

23          Shortly after naming AppHaven and Ghoderao as defendants, counsel for Niantic sent an

24   email message to three of the AppHaven Email Addresses (rajeshwar.ghoderao@gmail.com,

25   rajeshwar@alturacs.in, and rajeshwar_n@hotmail.com). See id. ¶ 11. At the time, those were the

26   only email addresses associated with the AppHaven Defendants of which Niantic was aware.

27   Niantic’s message informed the AppHaven Defendants of this lawsuit and attached a copy of the

28   first amended complaint, the summons issued to Ghoderao and AppHaven, and other papers
                                                     -4-
                                                                MOTION FOR ALTERNATIVE SERVICE
                                                                            Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 5 of 9



 1   relevant to this action. See id. Niantic’s message also attached copies of the Waiver of Service of

 2   Summons form and requested that the AppHaven Defendants waive formal service under Rule

 3   4(d). See id., Exs. E, F, G. The email transmission was successful, that is, Niantic’s message did

 4   not “bounce back.” See Chapman Decl. ¶ 12. The AppHaven Defendants never responded to

 5   Niantic’s message. See id.

 6          On February 21, 2020, Niantic sent the same documents to the AppHaven Defendants via

 7   postal mail (specifically, via Worldwide Expedited UPS). See id. ¶ 13. Niantic mailed the

 8   documents to the AppHaven Defendants using the physical address obtained from the GoDaddy

 9   production. See id. A cover letter included with Niantic’s mailing informed the AppHaven

10   Defendants of this lawsuit and attached a copy of the first amended complaint, the summons

11   issued to Ghoderao and AppHaven, and other papers relevant to this action. See id. Niantic’s

12   cover letter also asked the AppHaven Defendants to waive formal service under Rule 4(d). See id.

13          On March 3, 2020, Niantic received confirmation from UPS that its mailing had been

14   delivered. See Chapman Decl. ¶ 14, Ex. H. That same day, Niantic sent another email message to

15   rajeshwar.ghoderao@gmail.com, rajeshwar@alturacs.in, and rajeshwar_n@hotmail.com asking

16   whether the AppHaven Defendants intended to respond. See Chapman Decl. ¶ 14, Ex. I. The

17   email transmission was successful, that is, the message did not “bounce back.” See Chapman

18   Decl. ¶ 14. The AppHaven Defendants never responded to that email or the mailing. Id.

19          Finally, Niantic retained Crowe Foreign Services to complete service on the AppHaven

20   Defendants in India using the procedures dictated by the Hague Convention. See Chapman Decl.

21   ¶ 15. That process has been pending for several months and is not yet complete. See id.

22   According to Crowe Foreign Services, time frames for completed service in India in accordance

23   with the Hague Convention in the past 2 years have increased to an average of between 8 and 12

24   months, with some taking much longer. See id. ¶ 16. The Covid-19 pandemic has created further

25   significant delays from closures and restrictions, causing the Central Authority to limit the

26   services they can provide and further extending service timelines. See id., Exs. J, K.

27

28
                                                     -5-
                                                                 MOTION FOR ALTERNATIVE SERVICE
                                                                             Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 6 of 9



 1                                            III.    ARGUMENT

 2   A.        The Court Should Authorize Alternative Service

 3             1.     Alternative Service Is Authorized Under Rule 4(f)(3)

 4             Rule 4(f)(3), governing service in foreign countries, permits service “by other means not

 5   prohibited by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). As the Ninth

 6   Circuit has explained, “service of process under Rule 4(f)(3) is neither a ‘last resort’ nor

 7   ‘extraordinary relief.’ It is merely one means among several which enables service of process on

 8   an international defendant.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014, 1016 (9th

 9   Cir. 2002) (internal citation omitted). Accordingly, courts routinely rely on Rule 4(f)(3) to

10   authorize service via email on defendants in foreign countries, including India. See SEC v.

11   Nagaicevs, No. 12-CV-00413-JST, 2013 WL 3730578, at *2 (N.D. Cal. July 12, 2013) (Tigar, J.)

12   (recognizing that “trial courts have authorized a wide variety of alternative methods of service

13   including . . . email” and granting default judgment against foreign defendant after district court

14   properly authorized email service and defendant failed to respond) (alteration in original)

15   (quoting Rio Props., Inc., 284 F.3d at 1016); see also, e.g., Goes Int’l, AB v. Dodur Ltd., No. 14-

16   CV-5666 LB, 2015 WL 1743393, at *3 (N.D. Cal. Apr. 16, 2015) (authorizing service via email

17   on defendant in China); Wilens v. Automattic Inc., No. C 14-02419 LB, 2015 WL 498745, at *5

18   (N.D. Cal. Feb. 5, 2015) (authorizing service via email on defendant in Russia); Shinde v.

19   Nithyananda Found., No. EDCV 13-00363-JGB (SPx), 2014 WL 12597121, at *6 (C.D. Cal.

20   Aug. 25, 2014) (authorizing service via email on defendants in India); Williams-Sonoma Inc. v.

21   Friendfinder Inc., No. C 06-06572 JSW, 2007 WL 1140639, at *2 (N.D. Cal. Apr. 17, 2007)

22   (same).

23             Alternative service under Rule 4(f)(3) is proper if the plaintiff shows that (1) alternative

24   service is not prohibited by international agreement and (2) the proposed method of alternative

25   service is “reasonably calculated, under all the circumstances, to apprise interested parties of the

26   pendency of the action and afford them an opportunity to present their objections.” Rio Props.,

27   284 F.3d at 1016-17. Both requirements are met here.

28
                                                        -6-
                                                                    MOTION FOR ALTERNATIVE SERVICE
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 7 of 9



 1          2.      Service Via Email Is Not Prohibited by International Agreement

 2          Niantic is not aware of any international agreement or other authority prohibiting service

 3   by email in India. (India has objected in Article 10 of the Hague Service Convention to

 4   international service via “postal channels,” but not via electronic means, including email. See

 5   Chapman Decl. ¶¶ 17-18, Ex. L.) Several courts have reached the same conclusion and authorized

 6   service via email on defendants in India. See, e.g., Shinde, 2014 WL 12597121, at *7 (“The Court

 7   agrees with the numerous courts that have held that service by email does not violate any

 8   international agreement where the objections of the recipient nation are limited to those means

 9   enumerated in Article 10 . . . Therefore, service by means of email [on defendants located in

10   India] . . . is not prohibited by international agreement.”) (citations and quotations omitted); FTC

11   v. PCCare247 Inc., No. 12 Civ. 7189(PAE), 2013 WL 841037, at *6 (S.D.N.Y. Mar. 7, 2013)

12   (same); Williams-Sonoma, 2007 WL 1140639, at *2 (“[S]ervice via email [on defendant located

13   in India] is not prohibited by an international agreement.”).

14          3.      Service Via Email Comports with Due Process

15          Email service also comports with constitutional notions of due process. “To meet this

16   requirement, the method of service crafted by the district court must be ‘reasonably calculated,

17   under all the circumstances, to apprise interested parties of the pendency of the action and afford

18   them an opportunity to present their objections.’” Shinde, 2014 WL 12597121, at *7 (citation

19   omitted) (quoting Rio Props., 284 F.3d at 1016-17).

20          Here, Niantic proposes to serve the AppHaven Defendants by sending email messages to

21   the AppHaven Email Addresses. That method of service is reasonably calculated to give the

22   AppHaven Defendants fair notice of the suit. As explained above, documents produced by third

23   parties make clear that the AppHaven Defendants use the AppHaven Email Addresses to conduct

24   their business activities and otherwise communicate, including about issues relevant to this case.

25   Thus, the AppHaven Defendants are likely to receive messages sent to those addresses. See

26   Liberty Media Holdings, LLC v. March, No. 10-cv-1809 WQH (BLM), 2011 WL 197838, at *2

27   (S.D. Cal. Jan. 20, 2011) (serving defendants via their last known valid email address comported

28   with due process). In addition, Niantic has already successfully sent email messages to three of

                                                     -7-
                                                                 MOTION FOR ALTERNATIVE SERVICE
                                                                             Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 8 of 9



 1   the AppHaven Email Addresses, further suggesting that service via those addresses would be

 2   effective. See Assef v. Does 1-10, No. 15-cv-01960-MEJ, 2016 WL 1191683, at *3-4 (N.D. Cal.

 3   Mar. 28, 2016) (email service appropriate when prior messages did not “bounce back”). Indeed,

 4   because Niantic has already successfully sent messages to the AppHaven Defendants, the

 5   AppHaven Defendants are likely already aware of this case. And “[s]ervice by alternative means

 6   is all the more reasonable” when defendants “already have knowledge of the lawsuit.” FTC, 2013

 7   WL 841037, at *5.

 8           In short, the record shows that sending email messages to the AppHaven Defendants via

 9   the AppHaven Email Addresses is likely to be an effective means of providing notice of this suit.

10   The Court should therefore authorize Niantic to serve the AppHaven Defendants in that manner.

11   See Bank Julius Baer & Co. v. Wikileaks, No. C 08-00824 JSW, 2008 WL 413737, at *2 (N.D.

12   Cal. Feb. 13, 2008) (“Plaintiffs have . . . demonstrated that there are email accounts listed for

13   defendants, which would serve the purposes of ensuring the defendants receive adequate notice of

14   this action and an opportunity to be heard.”).

15   B.      Alternatively, the Deadline to Serve the AppHaven Defendants Should Be Extended
16           If the Court is not inclined to authorize alternative service, then it should at least extend

17   Niantic’s deadline to serve the AppHaven Defendants. More specifically, the Court should extend

18   that deadline up to and including the time required to complete service under the Hague

19   Convention. Otherwise, Niantic’s rights would be prejudiced because Niantic cannot control the

20   timing of service under the Hague Convention. 2

21                                          IV.     CONCLUSION
22           For the foregoing reasons, Niantic respectfully requests that the Court authorize Niantic to

23   serve the AppHaven Defendants by sending email messages to the AppHaven Email Addresses.

24   Alternatively, Niantic requests that the Court extend the deadline to serve the AppHaven

25   Defendants up to and including the time required to complete service under the Hague

26   Convention.

27
     2
      Federal Rule of Civil Procedure 4(m), which imposes a 90-day deadline for serving defendants,
28   “does not apply to service in a foreign country under Rule 4(f)[.]”
                                                      -8-
                                                                   MOTION FOR ALTERNATIVE SERVICE
                                                                               Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 128 Filed 08/31/20 Page 9 of 9



 1

 2   DATED: August 31, 2020                 PERKINS COIE LLP
 3
                                            By:    /s/ Ryan Spear
 4                                                Ryan Spear
                                                  RSpear@perkinscoie.com
 5
                                            Attorneys for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -9-
                                                   MOTION FOR ALTERNATIVE SERVICE
                                                               Case No. 19-cv-03425-JST
